Title: Indenture. Sale of land in Orange County by Dolley and James Madison to John H. Lee and John Willis, 5 June 1832
From: Madison, James,Madison, Dolley Payne Todd
To: Willis, John,Lee, John H.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        This Indenture made the fifth day of June one thousand eight hundred and thirty two between James Madison of the County of
                            Orange and Dolly P. Madison, his wife of the one part, and John H. Lee and John Willis of the said County of the other
                            part; Witnesseth, that the said James Madison, and Dolly P., his wife in consideration of three thousand seven hundred and
                            twenty two Dollars and fifty five cents, the receipt whereof is hereby acknowledged, do by these presents grant, bargain
                            and sell unto the said John H. Lee and John Willis a tract of land in said County containing, by survey two hundred and
                            forty three acres and poles and comprized within the following boundaries, after deducting seventy five acres, Beginning
                            at a white Oak and red oak, thence South forty six degrees, forty five minutes west one hundred and fifty five poles to a
                            stake corner to James Newman is Scotts line thence with Newman’s line North forty seven degrees, forty five minutes west
                            sixty three three tenths poles to a gum, hickory and chesnut oak in said Newmans line, thence North fifty degrees fifteen
                            minutes, East one hundred and forty one five tenths poles to two white oaks in a valley on the South side of the mountain
                            Mill road thence North thirty five degrees East one hundred and sixty three five tenths poles to a dogwood on the South
                            side of the Montpelier’s mill road, thence North seventy one degrees forty five minutes East thirty four poles to three
                            hickories on the South side of the said road thence north twenty seven degrees thirty minutes East two hundred and ninety
                            nine poles to a hickory in John Baylors old line now Reuben Conway’s, thence with said line South seventy five degrees
                            forty five minutes East eighty six three tenths poles to a red oak in the aforesaid line, thence South twenty nine degrees
                            forty five minutes west– four hundred and ninety eight poles to a stake on the North side of a road supposed to be in or
                            near Scotts old line, thence North fifty seven degrees West fifty four poles to the beginning. To have and to hold the
                            said land unto the said John H. Lee and John Willis, their heirs and assigns. In witness whereof the parties have hereunto
                            set their hands and seals the day and year above written. The two erasures above were made before signing and the word
                            "East" inserted.
                        
                            James Madison  (seal)
                                
                            
                        
                            
                                
                             D. P. Madison (seal)
                         Orange County sc.
                        We John Henshaw and Richard M. Chapman Justices of the peace in the County aforesaid, in the State of
                            Virginia do hereby certify that James Madison and Dolly P. Madison parties to the within deed bearing date on the fifth day
                            of June one thousand eight hundred and thirty two, personally appeared before us in our County aforesaid, and acknowledged
                            the same to be their act and deed, and desired us to certify the said acknowledgment to the clerk of the County Court of
                            Orange, in order that the said deed may be recorded. Given under our hands and seals this fifth day of June one thousand
                            eight hundred and thirty two.
                        
                            John Henshaw  (seal)
                                
                            
                        
                            
                                
                             Richd. M. Chapman  (seal)
                         Orange County sc.
                        We John Henshaw and Richard M. Chapman Justices of the peace in the County aforesaid in the State of
                            Virginia, do hereby certify that Dolly P. Madison, the wife of James Madison parties to the within deed bearing date the
                            fifth day of June one thousand eight hundred and thirty two, personally appeared before us in our County aforesaid, and
                            being examined by us privily and apart from her husband, and having the deed aforesaid fully explained to her, she the
                            said Dolly P. Madison acknowledged the same to be her act and deed, and declared that she had willingly signed, sealed and
                            delivered the same and that she wished not to retract it. Given under our hands and seals the fifth day of June one
                            thousand eight hundred and thirty two.
                        
                            
                                
                            John Henshaw (seal)
                        
                            
                                
                             Richd. M. Chapman (seal)
                         At a quarterly Court held for the County of Orange, at the Court house, on Monday the twenty seventh day of May 1833. This
                            Indenture, between James Madison and Dolly P. Madison, his wife of the one part and John H. Lee and John Willis, of the
                            other part, was this day ordered to be recorded upon the certificates, <unarr.> of John Henshaw and Richard M. Chapman Justices
                            of the peace, in the County aforesaid, of the acknowledgment thereof, by the said James Madison and Dolly P. Madison
                            before them.
                        
                            Teste
                                 
                            Reynolds Chapman / cc
                        
                    